Name: 92/186/EEC: Council Decision of 19 December 1991 on the conclusion of an Agreement in the form of an Agreed Minute amending the Agreement between the European Economic Community and Romania on trade in textile products
 Type: Decision
 Subject Matter: Europe;  leather and textile industries;  distributive trades
 Date Published: 1992-04-04

 Avis juridique important|31992D018692/186/EEC: Council Decision of 19 December 1991 on the conclusion of an Agreement in the form of an Agreed Minute amending the Agreement between the European Economic Community and Romania on trade in textile products Official Journal L 090 , 04/04/1992 P. 0191COUNCIL DECISION of 19 December 1991 on the conclusion of an Agreement in the form of an Agreed Minute amending the Agreement between the European Economic Community and Romania on trade in textile products (92/186/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, pending the completion of the procedures necessary for its conclusion, the Agreement between the European Economic Community and Romania initialled on 11 July 1986, has been provisionally applied since 1 January 1987 in accordance, having regard to the Community, with Decisions 87/536/EEC (1) and 92/184/EEC (2); Whereas that Agreement provides for the possibility of re-examining adjustments to the quantitative limits; Whereas Romania accepted the offer for improved market access which the Community made on the basis of a specific request submitted by Romania under the Phare action plan and it was agreed, in an Agreed Minute of 9 October 1991, to increase for 1991 and 1992 the Community quantitative limits of a number of categories mentioned in Annex II to the aforementioned Agreement; Whereas both Parties agreed that the aforesaid quota increases are exceptional and intended to contribute to the coordinated effort of the 'Group of 24' industrialized countries, to facilitate the restructuring of Romania's economy through, inter alia, improved access to the Community's markets; Whereas the said Agreed Minute should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Agreed Minute amending the Agreement between the European Economic Community and Romania on trade in textile products shall be approved on behalf of the Community. The text of the Agreed Minute is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an Agreed Minute referred to in Article 1 in order to bind the Community. Done at Brussels, 19 December 1991. For the Council The President P. DANKERT (1) OJ No L 318, 7. 11. 1987, p. 1.(2) See page 1 of this Official Journal.